DETAILED ACTION
Status of Claims
	The response filed 12/15/2021 has been acknowledged. Claims 22-23, 28, 37, 40 have been amended. Claims 1-21 have been cancelled. Claims 22-41 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-27, 29, 32-34, 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubach (US 20120235921 A1) (hereafter Laubach), in view of Waylonis et al. (US 20110288913 A1) (hereafter Waylonis), in view of Kushler (US 20110122081 A1) (hereafter Kushler).
As per claim 22:
A computer implemented method, comprising: 
displaying a virtual keyboard on a display screen on an end-user device; (See Laubach ¶0105, “The term "keyboard" as used in the description, figures, and embodiments presented herein includes any key-based input device. Some such key-based input devices include a keyboard apparatus with a plurality of keys and virtual touchscreen keyboards with any number of keys that are arranged in a standard "qwerty" layout, other standard layouts (e.g., "azerty" layout), and other nonstandard layouts. In the figures accompanying this document, the keyboard and the KEI viewer are presented with the standard "qwerty" layout.” Laubach discloses displaying a virtual keyboard on the display device of the user.)  
detecting at the end user device to associate selection of one or more virtual keys of the virtual keyboard; (See Laubach ¶0338, “Additionally, the PRO operation mode of the KEI system incorporates the tap functionally of the KEI system, so that, for example, double-tapping the key of a single-key command invokes a secondary function. For example, in a movie viewing application tapping the "F" key may cause the movie to play. Double tapping the "F" key may cause the movie to toggle full-screen mode. For these and other reasons, the PRO operational mode of the KEI system offers 
using the end user device to associate the detected selection with a specific advertisement; and (See Laubach ¶0321, “Through the KEI data, the graphical keys of the KEI viewer can be used as a graphical medium with which to display one or more advertisements. In some such embodiments, the KEI data specifies one or more advertisements to display over one or more graphical keys of the KEI viewer. Specifically, the KEI data (i) includes links to download the advertisements from one or more remote advertising servers, (ii) specifies the one or more graphical keys of the KEI viewer over which to display the advertisements, and (iii) specifies the output actions that are associated with the advertisements.” Laubach discloses the concept of associating the selection with a particular advertisement.)
Although Laubach discloses the above-enclosed invention, Laubach fails to explicitly teach the concept displaying the advertisements upon selection.
However Waylonis as shown, which talks about interactive advertisements, teaches the concept displaying the advertisements upon selection.
displaying, via the display screen, at least a portion of the specific advertisement in association with the detected selection while a user uses the virtual keyboard, wherein (See Waylonis ¶0007, “Identifying a content item action further includes: identifying a pattern associated with the received user input; and matching the identified pattern to a mapping of patterns to content item actions. Performing the content item action includes using embedded logic to execute one or more commands associated 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Waylonis with the invention of Laubach. As shown, Laubach discloses the concept of displaying a virtual keyboard including associating advertisements with keys and determining selection of advertising keys. Laubach further discloses the concept of advertisement key selection to trigger additional functions including providing additional information to the user. Waylonis further teaches this to be accomplished by expanding the advertisement. Waylonis teaches this concept to further allow for improved advertisement interaction and reducing accidental selections (See Waylonis ¶0008). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Waylonis to further allow for additional interaction flexibility of advertisements in a limited display space. 
the at least a portion of the specific advertisement is displayed at least partially overlapping or replacing at least one of the one or more virtual keys, (See Laubach ¶0323, “FIG. 27 illustrates the KEI viewer displaying advertisements 2710 and 2720 over a set of the graphical keys in accordance with some embodiments. The 
Although the combination of Laubach and Waylonis including the concept of alternative input selections (See Laubach ¶0117) discloses the above-enclosed invention, the combination fails to explicitly disclose the input selections to be a motion input.
However Kushler as shown, which talks about gesture based key activation, teaches the concept of utilizing motion based input for alternative functions.
the at least one or more virtual keys and the specific advertisement are separately selectable according to different user input motions while the user uses the virtual keyboard, and (See Kushler ¶0023, “In one embodiment, in addition to the at least one primary repetition gesture (each repetition of which results in one additional repetition of the activated key function), one or more alternate secondary repetition gestures are also defined, each repetition of which results in a pre-defined fixed number of repetitions of the key function. For example, an alternate repetition gesture includes moving the point of contact in a circular movement, where each time the point of contact 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings Kushler with the combination of Laubach and Waylonis. As shown, Laubach discloses the concept of accepting alternative inputs on a keyboard to enable additional functions associated with particular keys of a keyboard including advertisements. Waylonis further teaches the concept of enabling the selection of advertisements to expand an advertisement. Kushler further teaches the concept of alternative input to include motion controls on a touchscreen keyboard. Kushler teaches the concept to further allow for improved speed and interfacing with touchscreen keyboards (See Kushler ¶0008). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kushler with the combination of Laubach and Waylonis to further allow for the selection of advertisements on virtual keyboard using alternative gestures, thereby allowing for users to easily interface with the virtual keyboard without sacrificing standard functionality and improve user interface.
the specific advertisement is selectable by the user to display additional information associated with the specific advertisement.  (See Waylonis ¶0007, 
As per claim 23:
Initiating one or more actions associated with the selected one or more virtual keys based on a selection gesture at or near the selected one or more virtual keys that is overlapped or replaced by the specific advertisement, wherein the selection gesture corresponds to at least a two dimensional motion and is different from a key press of the virtual key that corresponds to a selection of the virtual key.  (See Kushler ¶0023, “In one embodiment, in addition to the at least one primary repetition gesture (each repetition of which results in one additional repetition of the activated key function), one or more alternate secondary repetition gestures are also defined, each repetition of which results in a pre-defined fixed number of repetitions of the key function. For example, an alternate repetition gesture includes moving the point of contact in a circular movement, where each time the point of contact moves through a complete 360-degree circle, the key function is repeated ten times. Of course, other specific 
As per claim 24:
detecting the selection includes detecting a first gesture along the display screen. (See Waylonis ¶0057, “For example, the ad logic can determine that the received input was a touch input on the touch screen display. The ad logic can identify the gesture associated with the touch input (e.g., a single or double tap on the display, a circular motion around a portion of the interactive ad, or a swipe in a particular direction across the interactive ad). The ad logic can match the gesture shape and/or the gesture direction to a particular ad action associated with the gesture shape, the gesture direction, or both. For example, a single tap on the interactive ad can launch a landing page associated with the ad in a web browser. In another example, the interactive ad can be presented on a portion of the display that is difficult to interact with (e.g., a small portion of the display). A clockwise circular gesture around the ad can present the ad on the entire display.” Waylonis teaches the concept of input actions to include a gesture on the screen.)
As per claim 25:
detecting the selection of the one or more virtual keys is based on a shape of the one or more virtual keys, a size of the advertisement, an advertisement type, user data, or advertiser preference. (See Waylonis ¶0057, “For example, the ad logic can determine that the received input was a touch input on the touch screen display. The ad logic can identify the gesture associated with the touch input (e.g., a single or double tap on the display, a circular motion around a portion of the interactive ad, or a swipe in a particular direction across the interactive ad). The ad logic can match the gesture shape and/or the gesture direction to a particular ad action associated with the gesture shape, the gesture direction, or both. For example, a single tap on the interactive ad can launch a landing page associated with the ad in a web browser. In another example, the interactive ad can be presented on a portion of the display that is difficult to interact with (e.g., a small portion of the display). A clockwise circular gesture around the ad can present the ad on the entire display.” Waylonis teaches the concept of input actions to account for the size and shape of the display item.)
As per claim 26:
displaying at the virtual keyboard a next advertisement based on the detected selection. (See Waylonis ¶0039, “The ad logic 216 can map the input to patterns in order to identify the action associated with the left to right swipe, e.g., present an alternative ad on the display. In the example of an alternative ad, the alternative ad can be pre-fetched with the presented ad 214, identified by the presented ad 214 (e.g., the presented ad 214 can include an identifier of the alternative ad), or requested by the ad logic 216 in response to identifying that the input indicates a request that an alternative 
As per claim 27:
the virtual keyboard is a 2D or pseudo 3D image. (See Laubach ¶0105, “The term "keyboard" as used in the description, figures, and embodiments presented herein includes any key-based input device. Some such key-based input devices include a keyboard apparatus with a plurality of keys and virtual touchscreen keyboards with any number of keys that are arranged in a standard "qwerty" layout, other standard layouts (e.g., "azerty" layout), and other nonstandard layouts. In the figures accompanying this document, the keyboard and the KEI viewer are presented with the standard "qwerty" layout.” Laubach discloses the virtual keyboard to be a 2D image on a touch screen surface.)
As per claim 29:
A computer-implemented method, comprising: 
Using an end-user device to associate one or more selectable advertisements with a portion of a virtual keyboard; (See Laubach ¶0321, “Through the KEI data, the graphical keys of the KEI viewer can be used as a graphical medium with which to display one or more advertisements. In some such embodiments, the KEI data specifies one or more advertisements to display over one or more graphical keys of the KEI viewer.” See also Laubach ¶0319, “ In some embodiments, the KEI engine creates a record within the KEI database to store an output action that is specified within KEI data. As before, the enhanced events that are generated by the KEI engine in 
Displaying on the end-user device, via the virtual keyboard, the one or more selectable advertisements, wherein the one or more selectable advertisements are displayed overlapping or replacing at least one key in the portion of the virtual keyboard, (See Laubach ¶0323, “FIG. 27 illustrates the KEI viewer displaying advertisements 2710 and 2720 over a set of the graphical keys in accordance with some embodiments. The advertisements 2710 and 2720 may be embedded using KEI data tags in the website content that is currently being displayed in the web browser application 2730. Moreover, the advertisements 2710 and 2720 may be dynamically provisioned by a remote advertisement service or may be specified using the embedded tags to be related to the currently displayed website content. For example in this figure, the user has performed a search for hotels in the web browser application 2730. Accordingly, the advertisements 2710 and 2720 that are displayed over the graphical keys of the KEI viewer are related to the local hotel search results.” Laubach discloses the advertisement to be displayed over the standard keys of the keyboard.)
 wherein displaying the one or more selectable advertisements includes maintaining the at least one key selectable to the user; (See Laubach ¶0117, “To determine the active operational mode, the KEI engine categorizes (at 380) the intercepted events by (i) detecting each keyboard key press separately from each keyboard key release and (ii) analyzing the order and timing with which the keyboard keys are pressed and released. In some embodiments, the KEI engine categorizes the 
detecting user selection of at least one of the selectable advertisements while displaying the virtual keyboard; and  (See Laubach ¶0321, “Through the KEI data, the graphical keys of the KEI viewer can be used as a graphical medium with which to display one or more advertisements. In some such embodiments, the KEI data specifies one or more advertisements to display over one or more graphical keys of the KEI viewer. Specifically, the KEI data (i) includes links to download the advertisements from one or more remote advertising servers, (ii) specifies the one or more graphical keys of the KEI viewer over which to display the advertisements, and (iii) specifies the output actions that are associated with the advertisements.” Laubach discloses the concept of detecting a selection of advertisement.)
Although Laubach discloses the above-enclosed invention, Laubach fails to explicitly teach the concept displaying the advertisements upon selection.
However Waylonis as shown, which talks about interactive advertisements, teaches the concept displaying the advertisements upon selection.
in response to detecting the user selection, displaying an advertisement associate with the user selection. (See Waylonis ¶0007, “Identifying a content item action further includes: identifying a pattern associated with the received user input; and matching the identified pattern to a mapping of patterns to content item actions. Performing the content item action includes using embedded logic to execute one or more commands associated with the identified content item action. Performing the content item action includes expanding the content item to display additional information about the content item. Performing the content item action includes presenting an alternative content item in place of the content item. Performing the content item action includes hiding the content item from display. Performing the content item action includes presenting content item privacy options.” Waylonis teaches the concept of displaying a portion of the advertisement based on selection.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Waylonis with the invention of Laubach. As shown, Laubach discloses the concept of displaying a virtual keyboard including associating advertisements with keys and determining selection of advertising keys. Laubach further discloses the concept of advertisement key selection to trigger additional functions including providing additional information to the user. Waylonis further teaches this to be accomplished by expanding the advertisement. Waylonis teaches this concept to further allow for improved advertisement interaction and reducing accidental selections (See Waylonis ¶0008). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the 
Although the combination of Laubach and Waylonis including the concept of alternative input selections (See Laubach ¶0117) discloses the above-enclosed invention, the combination fails to explicitly disclose the input selections to be a motion input.
However Kushler as shown, which talks about gesture based key activation, teaches the concept of utilizing motion based input for alternative functions.
Wherein the user selection is detected based on identifying a user input motion different than a motion corresponding to the at least one key; (See Kushler ¶0023, “In one embodiment, in addition to the at least one primary repetition gesture (each repetition of which results in one additional repetition of the activated key function), one or more alternate secondary repetition gestures are also defined, each repetition of which results in a pre-defined fixed number of repetitions of the key function. For example, an alternate repetition gesture includes moving the point of contact in a circular movement, where each time the point of contact moves through a complete 360-degree circle, the key function is repeated ten times. Of course, other specific gestures and other numbers of repetitions can be defined without changing the scope or spirit of the invention. The specific nature of each alternate repetition gesture, and the number of repetitions to be triggered for each performance of an alternate repetition gesture may also be implemented as options selectable by the user.” Kushler teaches the concept of utilizing different motion inputs on a touch screen for alternative functions.)

As per claim 32:
Determining the one or more selectable advertisements based on at least one other indication received via the virtual keyboard. (See Laubach ¶0323, “FIG. 27 illustrates the KEI viewer displaying advertisements 2710 and 2720 over a set of the graphical keys in accordance with some embodiments. The advertisements 2710 and 2720 may be embedded using KEI data tags in the website content that is currently being displayed in the web browser application 2730. Moreover, the advertisements 2710 and 2720 may be dynamically provisioned by a remote advertisement service or may be specified using the embedded tags to be related to the currently displayed 
As per claim 33:
determining the one or more selectable advertisements based on target data from an advertiser. (See Waylonis ¶0024, “In some implementations, the advertising management system 104 can use an auction process to select ads from the advertisers 102. For example, the advertisers 102 can be permitted to select, or bid, an amount the advertisers 102 are willing to pay for each presentation of or interaction with (e.g., click) of an ad, e.g., a cost-per-click amount an advertiser pays when, for example, a user clicks on an ad. The cost-per-click can include a maximum cost-per-click, e.g., the maximum amount the advertiser is willing to pay for each click of an ad based on a keyword, e.g., a word or words in a query. Other bid types, however, can also be used. Based on these bids, ads can be selected and ranked for presentation.” Waylonis teaches the concept of determining advertisement to be based on targeting data from advertisers.)
As per claim 34:
determining the one or more selectable advertisements based on one or more user preferences, user history, or tracking data. (See Waylonis ¶0031, “In another example, the ad presentation module 210 uses information about the user (e.g., user 
As per claim 36:
sending for delivery to a first device information based on the selection of the one or more advertisements at a virtual keyboard of a second device. (See Waylonis ¶0031, “The ad presentation module 210 can identify and rank the ads stored in the interactive ads repository 212, and other ads in the ad system 208 (e.g., non-interactive ads), based on particular criteria in order to match the ads with the requested content and/or the requesting user. For example, the ad presentation module 210 can identify ads based on keywords associated with the ads that correspond with the requested content in which the ads are to be presented (e.g., matching ad keywords to keywords in requested content or query terms). In another example, the ad presentation module 210 uses information about the user (e.g., user profile information) to identify ads. In another example, the ad presentation module 210 can send a social networking application ads based on the specific application requesting the ads (e.g., the ads are for products or services that appeal to a typical user of the social networking application).” Waylonis teaches the concept of selecting advertisements based on interactions of other devices and users.)
As per claim 37:
A computer-readable storage medium storing instructions that, if executed by a computing system, cause the computing system to perform operations for displaying advertisements, comprising: (See Laubach ¶0538, “Many of the above-described processes and modules are implemented as software processes that are specified as a set of instructions recorded on non-transitory computer-readable storage medium (also referred to as computer-readable medium). When these instructions are executed by one or more computational element(s) (such as processors or other computational elements like ASICs and FPGAs), they cause the computational element(s) to perform the actions indicated in the instructions. Server, computer, and computer system are meant in their broadest sense, and may include any electronic device with a processor that executes instructions stored on computer-readable media or that are obtained remotely over a network connection.” Laubach discloses a computer readable storage medium for execution by a processor.)
Displaying a first portion of an advertisement on a virtual keyboard based on selection of one or more keys thereof, (See Laubach ¶0321, “Through the KEI data, the graphical keys of the KEI viewer can be used as a graphical medium with which to display one or more advertisements. In some such embodiments, the KEI data specifies one or more advertisements to display over one or more graphical keys of the KEI viewer. Specifically, the KEI data (i) includes links to download the advertisements from one or more remote advertising servers, (ii) specifies the one or more graphical keys of the KEI viewer over which to display the advertisements, and (iii) specifies the output actions that are associated with the advertisements.” See also Laubach ¶0314, “The KEI data specifies the symbols and widgets for the KEI viewer, the mapping of the 
Wherein the first portion of the advertisement at least partially overlaps or replaces at least one of the one or more keys, (See Laubach ¶0323, “FIG. 27 illustrates the KEI viewer displaying advertisements 2710 and 2720 over a set of the graphical keys in accordance with some embodiments. The advertisements 2710 and 2720 may be embedded using KEI data tags in the website content that is currently being displayed in the web browser application 2730. Moreover, the advertisements 2710 and 2720 may be dynamically provisioned by a remote advertisement service or may be specified using the embedded tags to be related to the currently displayed website content. For example in this figure, the user has performed a search for hotels in the web browser application 2730. Accordingly, the advertisements 2710 and 2720 that are displayed over the graphical keys of the KEI viewer are related to the local hotel search results.” Laubach discloses the advertisement to be displayed over the standard keys of the keyboard.)
wherein displaying includes maintaining the at least one of the one or more keys selectable to a user; (See Laubach ¶0117, “To determine the active operational mode, the KEI engine categorizes (at 380) the intercepted events by (i) detecting each keyboard key press separately from each keyboard key release and (ii) analyzing the order and timing with which the keyboard keys are pressed and released. In some 
receiving an indication of a selection of the displayed advertisements, (See Laubach ¶0321, “Through the KEI data, the graphical keys of the KEI viewer can be used as a graphical medium with which to display one or more advertisements. In some such embodiments, the KEI data specifies one or more advertisements to display over one or more graphical keys of the KEI viewer. Specifically, the KEI data (i) includes links to download the advertisements from one or more remote advertising servers, (ii) specifies the one or more graphical keys of the KEI viewer over which to display the advertisements, and (iii) specifies the output actions that are associated with the advertisements.” Laubach discloses the concept of receiving a selection of advertisement.)
Although Laubach discloses the above-enclosed invention, Laubach fails to explicitly teach the concept displaying the advertisements upon selection.

in response to receiving the indication, displaying a second portion of the advertisement with the selection for display at the virtual keyboard. (See Waylonis ¶0007, “Identifying a content item action further includes: identifying a pattern associated with the received user input; and matching the identified pattern to a mapping of patterns to content item actions. Performing the content item action includes using embedded logic to execute one or more commands associated with the identified content item action. Performing the content item action includes expanding the content item to display additional information about the content item. Performing the content item action includes presenting an alternative content item in place of the content item. Performing the content item action includes hiding the content item from display. Performing the content item action includes presenting content item privacy options.” Waylonis teaches the concept of displaying a portion of the advertisement based on selection.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Waylonis with the invention of Laubach. As shown, Laubach discloses the concept of displaying a virtual keyboard including associating advertisements with keys and determining selection of advertising keys. Laubach further discloses the concept of advertisement key selection to trigger additional functions including providing additional information to the user. Waylonis further teaches this to be accomplished by expanding the advertisement. Waylonis teaches this concept to further allow for improved advertisement interaction and 
Although the combination of Laubach and Waylonis including the concept of alternative input selections (See Laubach ¶0117) discloses the above-enclosed invention, the combination fails to explicitly disclose the alternative inputs to be proximate to the key.
However Kushler as shown, which talks about gesture based key activation, teaches the concept of the alternative inputs to be proximate to the key.
Wherein the indication is a first indication at or about the one or more keys and is different from a second indication at the at least one of the one or more keys; (See Kushler ¶0023, “In one embodiment, in addition to the at least one primary repetition gesture (each repetition of which results in one additional repetition of the activated key function), one or more alternate secondary repetition gestures are also defined, each repetition of which results in a pre-defined fixed number of repetitions of the key function. For example, an alternate repetition gesture includes moving the point of contact in a circular movement, where each time the point of contact moves through a complete 360-degree circle, the key function is repeated ten times. Of course, other specific gestures and other numbers of repetitions can be defined without changing the scope or spirit of the invention. The specific nature of each alternate repetition gesture, and the number of repetitions to be triggered for each performance of an alternate repetition gesture may also be implemented as options selectable by the user.” Kushler 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings Kushler with the combination of Laubach and Waylonis. As shown, Laubach discloses the concept of accepting alternative inputs on a keyboard to enable additional functions associated with particular keys of a keyboard including advertisements. Waylonis further teaches the concept of enabling the selection of advertisements to expand an advertisement. Kushler further teaches the concept of alternative input to include motion controls on a touchscreen keyboard. Kushler teaches the concept to further allow for improved speed and interfacing with touchscreen keyboards (See Kushler ¶0008). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kushler with the combination of Laubach and Waylonis to further allow for the selection of advertisements on virtual keyboard using alternative gestures, thereby allowing for users to easily interface with the virtual keyboard without sacrificing standard functionality and improve user interface.
As per claim 38:
Determining the advertisement for display based on user interaction with the virtual keyboard. (See Laubach ¶0322, “In some embodiments, the KEI data allows for dynamic advertising by leveraging the functionality of a remote advertisement service. The remote advertisement service automatically provisions different advertisements over one or more of the KEI viewer graphical keys based on prior user behavior, demographics, etc.” See also Laubach ¶0468, “More specifically, the processing 
As per claim 39:
the computing system is a mobile device with a CPU for executing the stored instructions to cause the mobile device to display the advertisement via the virtual keyboard. (See Waylonis ¶0015, “Content items can be presented in a variety of context including on mobile device displays. Some content items (e.g., ads) can be included with the display of other content, for example, as part of a web page or mobile application interface. Because of the smaller screen size and the properties of mobile devices, viewing and interacting with content items can be difficult. Interactive content items are provided that execute different content item actions according to different user inputs. Thus, the behavior of the content item can change based on user input associated with the content item.” Waylonis teaches the device to be a mobile device.)
As per claim 40: 
Receiving the first indication of the selection includes detecting at least two dimensional user motion that extends into or across a button and or an activation icon. (See Kushler ¶0023, “In one embodiment, in addition to the at least one primary repetition gesture (each repetition of which results in one additional repetition of the 
As per claim 41:
receiving the indication of the selection includes detecting a user selection of a button, an activation icon, and/or an activation area. (See Waylonis ¶0056, “The type of input is identified and mapped to an action associated with the identified type of input (310). For example, ad logic associated with the interactive ad can identify the type of input based on the input sensor that received the input, e.g., touch input, selection of a button, or movement of the mobile device. The ad logic can query a mapping of unique input patterns to actions for the identified type of input in order to identify an ad action or command corresponding to the received input.” Waylonis teaches receiving multiple types of inputs including screen elements.)

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubach (US 20120235921 A1) (hereafter Laubach), in view of Waylonis et al. (US 20110288913 A1) (hereafter Waylonis), in view of Kushler (US 20110122081 A1) (hereafter Kushler), in view of Howard et al. (US 20110246296 A1) (hereafter Howard).
As per claim 28:
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the advertisement to be based on aggregated user interactions including keyboard language and layout.
However Howard as shown, which talks about targeting content, teaches the concept of selecting advertisements based on aggregated user interactions.
displaying a targeted advertisement based on data aggregated from the user navigating one or more online sources via the virtual keyboard, wherein the aggregated data includes a language setting, a layout, or both for the virtual keyboard.(See Lerman ¶0033, “Additionally, the daemon polls the operating system for additional targeting data (206). Since the daemon is a background process that is part of the operating system, it has access to a variety of targeting data that can be used to determine the optimum content to display to a user. This data can include user preferences, such as configuration preferences; it can also include data identifying specific applications installed or running on the device, or more general information about the applications identifying applications by broad category; it can include information identifying the primary application requesting the targeted application; it can include past internet search terms, topics extracted from electronic communications; it can include network 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Howard with the combination of Laubach, Waylonis, and Kushler. As shown, the combination discloses the concept of targeting advertisements based on user information (See Laubach ¶0323). Howard further teaches it is old and well known to collect a plurality of user information and targeting advertisements based on the collected information including language and keyboard layout (See Howard ¶0004). Thus it would have been obvious to one of .   

Claims 30-31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubach (US 20120235921 A1) (hereafter Laubach), in view of Waylonis et al. (US 20110288913 A1) (hereafter Waylonis), in view of Kushler (US 20110122081 A1) (hereafter Kushler), in view of Lerman et al. (US 20090006213 A1) (hereafter Lerman).
As per claim 30:
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the advertisement to be selected based on a trained predictive algorithm.
However Lerman as shown, which talks about dynamic configuration of advertisements, teaches the concept of selecting advertisements based on a trained predictive algorithm.
determining the one or more selectable advertisements based on one or more trained predictive algorithms based on a profile for a user. (See Lerman ¶0039, “As noted above, the advertisement manager 225 controls the user's interaction with the advertising content played by the player 208. The advertisement manager 225 also collects and passes on information about the user (such as targeting data) and the user's interaction with advertisements (such as historical data) to the advertising servers 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lerman with the combination of Laubach, Waylonis, and Kushler. As shown, the combination discloses the concept of selecting advertisements based on user profile. Lerman further teaches the concept of the advertisement selection to include continuously collecting information to further update the targeting of content to further improve the targeting and selection of advertisements. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lerman to further improve the targeting of relevant advertisements.
As per claim 31:
refining the one or more selectable advertisements based on at least one other indication received via the virtual keyboard. (See Lerman ¶0039, “As noted above, the advertisement manager 225 controls the user's interaction with the advertising content played by the player 208. The advertisement manager 225 also collects and passes on information about the user (such as targeting data) and the user's interaction with advertisements (such as historical data) to the advertising servers 226 and possibly other computers on the networks 218, such as a data warehouse operated by the publisher or advertising company responsible for the advertisements.” Lerman teaches the concept of targeting advertisements based on tracking user interactions.)
As per claim 35:
receiving a next indication of a selection of a next advertisement, wherein the information is refined based on each indication to increase the likelihood that the information sent for display at the virtual keyboard targets for a user. (See Waylonis ¶0039, “The ad logic 216 can map the input to patterns in order to identify the action associated with the left to right swipe, e.g., present an alternative ad on the display. In the example of an alternative ad, the alternative ad can be pre-fetched with the presented ad 214, identified by the presented ad 214 (e.g., the presented ad 214 can include an identifier of the alternative ad), or requested by the ad logic 216 in response to identifying that the input indicates a request that an alternative ad be displayed.” Waylonis teaches the concept of receiving input action and executing the presentation of another advertisement. See also Lerman ¶0039, “As noted above, the advertisement manager 225 controls the user's interaction with the advertising content played by the player 208. The advertisement manager 225 also collects and passes on information about the user (such as targeting data) and the user's interaction with advertisements (such as historical data) to the advertising servers 226 and possibly other computers on the networks 218, such as a data warehouse operated by the publisher or advertising company responsible for the advertisements.” Lerman teaches the concept of targeting advertisements based on tracking user interactions.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yarvis et al. (US 20150084871 A1), which talks about customized keys with specialized functions.
Seo (US 20150046263 A1), which talks about presenting commercial content in a keyboard region of a touchscreen interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VINCENT M CAO/Primary Examiner, Art Unit 3622